ORDER
Musgrave, Senior Judge:
Upon reading plaintiff smotionfor summary judgment, defendant’s cross-motion for summary judgment, plaintiffs reply and defendant’s response, it is hereby
Ordered that plaintiff s motion for summary judgment and defendant’s cross-motion for summary judgment are denied, and it is further
Ordered that trial will be held to determine the genuine issues of material facts that remain in dispute at a date to be determined by the Court upon recommendations agreed to by both parties and to be submitted to the Court by June 12, 1998.